UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 30, 2012 HAMPSHIRE GROUP, LIMITED (Exact name of Registrant as specified in its charter) Delaware 000-20201 06-0967107 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 114 W. 41st Street, New York, New York (Address of principal executive offices) (Zip code) (212) 840-5666 (Registrant’s telephone number including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) On March 30, 2012, Hampshire Group Limited (the “Company”) entered into individual agreements with each of Heath Golden, President and Chief Executive Officer of the Company, and Eric Prengel, President of the Company’s Men’s Division, pursuant to which each of Mr. Golden and Mr. Prengel agreed that 90,000 shares of unvested restricted stock of the Company previously held by them were to be canceled and extinguished, and, in connection therewith, options to purchase 80,000 shares of common stock of the Company were to be granted to each of them.Twenty-five percent (25%) of such options, which were granted on March 30, 2012, will vest and become exercisable on December31st of each of 2012, 2013, 2014, and 2015, and the options will expire on March 30, 2022.The exercise price of the options is $2.05, which represents the price of the Company’s common stock, as quoted on the OTC Markets, at the end of the trading day on March 30, 2012. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAMPSHIRE GROUP, LIMITED By: /s/ Heath L. Golden Name: Heath L. Golden Title: President and Chief Executive Officer Dated: April 4, 2012 - 3 -
